Citation Nr: 1641216	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-30 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to October 27, 2015 for posttraumatic stress disorder (PTSD) and in excess of 70 percent from that date.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The February 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating from March 27, 2009 (date of claim).  In an interim October 2012 rating decision, the RO increased the rating for PTSD to 30 percent from the date of the claim.  In an subsequent January 2016 rating decision, the RO further increased the rating for PTSD to 70 percent effective from October 27, 2015.

An April 2016 rating decision and a May 2016 notice letter informed the Veteran that the rating for PTSD (to include alcohol dependence and amphetamine dependence in remission) is proposed to be decreased from 70 percent to 50 percent.  If the proposed reduction is made final, the combined disability rating for VA compensation purposes will be reduced from 70 to 60 percent.  This matter is not before the Board for appellate consideration at this time and will not be adjudicated herein.

Separately, a July 2014 rating decision, in pertinent part, denied entitlement to service connection for bilateral wrist arthritis, bilateral thumb and bilateral shoulder disabilities.  The Veteran has completed an appeal of this decision, but this separate appeal has not been certified to the Board as of yet.  As such, these issues are not before the Board at this time.  Upon certification, the appeal will be addressed in a separate and forthcoming decision.

The issue of entitlement to service connection for bilateral hand arthritis has been raised by the record in a July 2014 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue on appeal in this case is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Regarding the  PTSD claim, a May 2016 letter from a VA psychiatrist (VA Sierra Nevada Health Care System) reflects that the record shows that the Veteran had received individual psychotherapy, group psychotherapy and psychiatric medication treatment since December 1, 2010 from the VA Sierra Foothills Outpatient Clinic in Auburn, California, and he completed focused PTSD treatment from May 17, 2011 to November 14, 2011 with the PTSD clinical team at the Reno Nevada Veteran's hospital.  Such records have not been associated with the Veteran's record, and since VA medical records are constructively of record, they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain records from VA Sierra Foothills Outpatient Clinic in Auburn, California from December 1, 2010 to the present (not already of record) and PTSD treatment records from May 17, 2011 to November 14, 2011 from the PTSD clinical team at the Reno Nevada Veteran's hospital.  All non-duplicative records must be added to the claims file.  If no records are available, this must be documented in the claims file.

2.  The AOJ should then review the record, arrange for any further development indicated, and then readjudicate  the claim on appeal.  If the claim remains denied in any part, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






